The decision of the lower Court was affirmed on October 16, 1876, in the following opinion :
Per Curiam.
This being a compulsory mon-suit, we must look throughout the testimony to discover the plaintiff’s right of action, and in the *137testimony of himself we find that he discloses his own knowledge of the mode in which the switch was kept and tended, without complaint on his part or calling the attention of the company to the alleged want of a lock or an attendant. It is only for negliligence of the company itself endangering his safety, he can complain, and not for that of his fellow employees.
Judgment affirmed.